DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoakum et al. (hereafter Yoakum; US 20110069643 A1).
Regarding claim 1, Yoakum discloses an apparatus (e.g., 14A, Fig. 1) comprising:
at least one processor (22); and
at least one non-transitory memory ([0054]) including computer program code (inherently provided to control the processor 22); the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:
obtain a spatial audio signal (62A, see Fig. 2), where the spatial audio signal comprises at least one participant audio object (e.g., voice of “BOB” for user moderator 50A) and at least one private audio object (e.g., voice of “LIZ” ), wherein the at least one participant audio object (e.g., voice of “BOB”) is generated by a participant (“BOB”), and the at least one private audio object (e.g., voice of “LIZ”) is associated with the participant (both being at the same private space 74C for the moderator 50A), wherein the at least one private audio object (voice of “LIZ”) is configured to be rendered to at least, the participant (“BOB”, [0048]) and a user (moderator 50A), wherein the at least one private audio object (voice of “LIZ”) is not configured to be rendered to at least one further participant (e.g., “STEVE”) ([0038], Figs. 6 and 7, [0048], [0050]);
cause the at least one participant audio object (“BOB”) to be rendered in a first spatial location (see Fig. 6); and
cause the at least one private audio object (“LIZ”) to be rendered in a second spatial location (see Fig. 6) such that the user (50A) can distinguish between the at least one participant audio object (“BOB”) and the at least one private audio object (“LIZ”) (two objects are at distinct locations from each other as shown in Fig. 6, [0048]) based, at least partially, on at least one of:
the second spatial location being farther from the user than the first spatial location,
an angular direction of the second spatial location from the user being further from a main direction (e.g., directly in front of the user) of the user than an angular direction of the first spatial location (see Fig. 6), or
the first spatial location being located at least partially between the user and the second spatial location,
wherein the first spatial location (for “BOB”) is at least partially different from the second spatial location (for “LIZ”).
The claimed invention also reads on the disclosure in paragraph [0045]. The moderator can select one or more participants for private conversation when all the participants are being placed at distinct locations as shown in Fig. 4. For example, Chris as the claimed “at least one participant” and Liz as the claimed “at least one private audio object”. Liz is substantially deviated from the moderator’s front direction. Another embodiment is shown in Figs. 8B ([0052], [0053]).
	Regarding claim 2, Yoakum shows plurality of participant audio objects being rendered in different spatial locations (see Fig. 4 and 6).
	Regarding claim 3, Yoakum shows a plurality of private audio objects (“LIZ”, “DAVE”) associated with the same participant (“BOB”) (see Fig. 6).
	Regarding claim 4, Yoakum shows that the second spatial location (“LIZ”) is being rendered being closer to the first spatial location (“BOB”) than to a location at which another participant audio object (“DAVE”) is rendered (e.g., 182 at the right side of the space 176).
	Regarding claim 5, the guard area reads on the space occupied by object (“BOB”) on the private space 74C in Yoakum. The two objects (“BOB” and “LIZ”) have distinct locations from each other.
	Regarding claim 6, the claimed trigger event reads on the action by the moderator 50A ([0038], [0048]).
	Regarding claim 7, Yoakum discloses the voice audio object (conferencing).
	Regarding claim 8, Yoakum discloses that the at least one private audio object (“LIZ”) comprises different audio to audio generated by the user and one or more participants (“BOB” is different from other objects in Fig. 6).
	Regarding claim 10, Yoakum show the participants in the private group (within 74C) not associated with other participants.
	Regarding claim 11, Yoakum sows that the at least one private audio object (“LIZ”) is associated with a first participant (“BOB”) but not another participant (“MARY”).
	Regarding claim 12, Yoakum shows an immersive audio call (e.g., [0002]).
	Regarding claim 13, Yoakum shows at least one participant device (e.g., 16B).
	Claims 14-20, correspond to claims 1-6 discussed before.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse in office action mailed 2/18/2022 is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (hereafter Clark; US 20090303984 A1) in view of Yoakum.
Regarding claim 1, Clark discloses an apparatus comprising circuitry (104 in Fig. 3) configured for:
obtaining a spatial audio signal, where the spatial audio signal comprises at least one participant audio object (e.g., voice of 188 on the right side of the circle in Fig. 4) and at least one private audio object (e.g., voice of 188 on the left side of the circle in Fig. 4), wherein the at least one participant audio object (e.g., voice of 188 on the right side of the circle in Fig. 4) is generated by a participant (the person representing 188 on the right side of the circle in Fig. 4), and the at least one private audio object (e.g., voice of 188 on the left side of the circle in Fig. 4) is associated with the participant (both being at the same private space 184), wherein the at least one private audio object (e.g., voice of 188 on the left of the circle in Fig. 4) is configured to be rendered to at least, the participant (the person representing 188 on the right side of the circle in Fig. 4) and a user (186), wherein the at least one private audio object (e.g., voice of 188 on the left side of the circle in Fig. 4) is not configured to be rendered to at least one further participant (participants 182 outside of the circle in Fig. 4);
causing the at least one participant audio object to be rendered in a first spatial location (e.g., voice of 188 on the right side of the circle in Fig. 4); and
causing the at least one private audio object to be rendered in a second spatial location (e.g., voice of 188 on the left side of the circle in Fig. 4) such that the user can distinguish between the at least one participant audio object and the at least one private audio object (two objects 188 are at distinct locations from each other as shown in Fig. 4),
wherein the first spatial location is at least partially different from the second spatial location.
	Clark fails to define and explicitly state that the rendering of the at least one private audio object is less prominent than the rendering of the at least one participant audio object based on at least one of the claimed feature. In general, whether one location is less prominent than the other could be a subjective preference to the user. For example, the user might consider that the object located on his/her left side to be most prominent, while those located on his/her right side is less prominent one. Yoakum is cited here to show that locations of the participant and private object can be customized in a conference. For example, as shown in Fig. 2, an object 58A can be assigned further away from the user than the location of a participant (50C). Participant 50C can be located directly in front of the user (50A) or slightly to the left (at 54B) (see [0036]). Thus, it would have been obvious to one of ordinary skill in the art to modify Clark in view of Yoakum by rendering two separate audio objects at distinct locations with one being deemed as more prominent than the other based on the user’s preference, such as one being closer to the user than the other, because it is considered as a matter of personal preference to assign and define one location being more prominent than the other.
	Regarding claim 2, Clarks shows plurality of participant audio objects being rendered in different spatial locations (see Fig. 4).
	Regarding claim 3, Clark fails to show a plurality of private objects associated with the same participant. However, in view of teaching in Clark as a whole, the private space (184 in Fig. 4) could have more than 3 participants without generating any unexpected results. Thus, it would have been obvious to one of ordinary skill in the art to modify Clark by allowing one or more additional participants for private conversation in order to increase the functionality of the system without undue experimentation.
	Regarding claim 4, Clark shows that the second spatial location (the left 188 in Fig. 4) is being rendered being closer to the first spatial location (the right 188 in Fig. 4) than to a location at which another participant audio object is rendered (e.g., 182 at the right side of the space 176).
	Regarding claim 5, the guard area reads on the space occupied by object 188 on the right side of the object in the private space 184 in Clark. The two 188 objects have distinct locations from each other.
	Regarding claim 6, the claimed trigger event reads on the status whether the participant (one or more objects 188) accept or end private conversation.
	Regarding claim 7, Clark discloses the voice audio object (e.g., [0002], [0027]).
	Regarding claim 8, Clark discloses that the at least one private audio object (the 188 on the left side of circle in Fig. 4) comprises different audio to audio generated by the user and one or more participants (object 188 on the left is different from other objects in Fig. 4).
	Regarding claim 10, Clarks show the participants in the private group (within 184).
	Regarding claim 11, Clark sows that the at least one private audio object (the left 188 within the circle) is associated with a first participant (the participant in the private group) but not another participant (other participant not in the private group).
	Regarding claim 12, Clark shows an immersive audio call ([0001], [0002], [0024], [0036]).
	Regarding claim 13, Clark shows at least one participant device ([0027]).
	Claims 14, 15 and 17-20, correspond to claims 1-6 discussed before.
	Most of limitations in claim 16 correspond to those in claim 1. Clark shows the non-transitory computer readable medium ([0060], [0065], [0066]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clark and Yoakum as applied to claim 1 above, and further in view of Jones et al. (hereafter Jones; US 20130198657 A1).
Regarding claim 9, Clark fails to show that the at least one private audio object comprises audio that has been downloaded from a content. Clark teaches that several participants could form a private group excluding other participants. The private group can have voice communication between each other ([0002], e.g.). Jones teaches that for participants in a private group, a media presentation can be shared ([0002], [0032]). This would enhance the functionality of the private group. Jones teaches a general media. Examiner takes Official Notice that downloading a media from a content provider (to be transmitted as the shared media) is notoriously well known in the art. As taught in Clark and Yoakum, each participant in the private group has its distinct location. One skilled in the art would have expected that the shared media should be placed at a distinct location distinct from all participants in the private group in order to enable the user to recognize each of them efficiently. Thus, it would have been obvious to one of ordinary skill in the art to modify Clark and Yoakum in view of Jones by modifying the circuitry and allowing the media presentation be shared privately in the private group in order to allow the participants in the group to have media presentation in addition to voice communication.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakum in view of Jones.
Regarding claim 9, Yoakum fails to show that the at least one private audio object comprises audio that has been downloaded from a content. Yoakum teaches that several participants could form a private group during collaboration session ([0001]). The private group can have voice communication between each other ([0002], e.g.). Jones teaches that for participants in a private group, a media presentation can be shared ([0002], [0032]). This would enhance the functionality of the private group. Jones teaches a general media. Examiner takes Official Notice that downloading a media from a content provider (to be transmitted as the shared media) is notoriously well known in the art. As taught in Yoakum, each participant in the private group has its distinct location. One skilled in the art would have expected that the shared media should be placed at a distinct location distinct from all participants in the private group in order to enable the user to recognize each of them efficiently. Thus, it would have been obvious to one of ordinary skill in the art to modify Yoakum in view of Jones by modifying the circuitry and allowing the media presentation be shared privately in the private group in order to allow the participants in the group to have media presentation in addition to voice communication.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654